DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.
 
Status of the application
This is a non-final rejection in response to the Applicant's remarks and amendment filed on 03/26/2021. Claim 1 is currently amended, claims 2-14 and 16-20 are previously presented, claim 15 is cancelled and claim 21 is new.  Accordingly claims 1-14 and 16-21 are examined herein.
Claim Interpretation
Examiner wishes to point out to applicant that claims 1-14 and 16-21 are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).  For example the following limitations are interpreted as follow:
A. “a modeling material head” are interpreted as print head capable of ejecting modeling material (i.e. the modeling material does not define structural limitations).
B. “support material heads” are interpreted as print heads capable of ejecting support material (i.e. the support material does not define structural limitations).
“a plurality of color ink heads” are interpreted as plurality of print heads are capable of ejecting color ink (i.e. the color ink does not define structural limitations).

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a table support that supports the table …; and a lifting mechanism that moves the table …; and an object-shaping table holder that holds the object-shaping table” in claims 3, 7, 11-12, 15, 19-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14 and 21 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Hakkaku (US 2016/0059482 – of record).
Regarding claim 1, Hakkaku teaches an apparatus (10) for manufacturing a three-dimensional object (5) (see fig.1a;[0063]), comprising:
a table (modeling platen (16)) on which the three-dimensional object is formable (see Fig.1a;[0053]); 
a modeling material (204) head that ejects an ink for object shaping toward the table (modeling platen (16)) (see Figs.1a and 2); 
a plurality of heads ((210) and (208)) are capable of being support material heads that eject an ink for supporting the three-dimensional object toward the table and comprise a first support material head (210) and a second support material head (208) (see fig.2 [0073]); a color ink head (202y) that ejects an ink that is colored toward the table (see Fig.2; [0064]);
curing units (plurality of ultraviolet light sources)  that cure the inks on the table and comprise a first curing unit (UV1) (220) and a second curing unit (UV2) (220) (see Fig.2; [0064] and [0072]);

wherein the color ink head comprises a plurality of color ink heads (202Y,202M,202C) each ejecting the ink that is colored different from each other (see Fig. 2;[0064-0065]), the ink for supporting supports a shape of the three-dimensional object during the manufacture of the three-dimensional object the ink for object shaping (see [0070]), the ink that is colored and the ink for supporting are ultraviolet-curable inks (see [0052-0054],[0065-0066] and [0069]),
the curing units (220) radiate ultraviolet light having a wavelength to cure all of the ink for object shaping, the ink that is colored and the ink for supporting (see [0014] [0064], and [0072-0076]), and
the first curing unit (UV1), the flattening roller unit (222), the first support material head (210), the modeling material head (204), the color ink head(206), the second support material head(208), and the second curing unit (UV2) are arranged and mounted in the carriage in this order from one side to another side in a main scanning direction orthogonal to a vertical direction, and the color ink head is not arranged between the flattening roller unit and the modeling material head (see Figs.1a and Fig.2).
Regarding claim 14, Hakkaku further teaches the apparatus, wherein the modeling material head (204) at least includes a head that ejects a white ink or a head that ejects a clear ink (see [0069]). 
Regarding claim 21, Hakkaku further teaches the apparatus, further comprising a controller programmed to control the apparatus, wherein the controller (control unit (18)) capable to controls only the first curing unit (UV1), the flattening roller unit (222), the first support material head (210) and the modeling material head (204) to reciprocate above the table in the main scanning direction when the three-dimensional object is not colored (see Fig.1a and Fig.2;[0053],[0058],[0061-0062] and [0077]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Napdensky (US 2010/0191360 – of record) in view of Maekawa (US 2004/0175451 – of record).
Regarding claim 1, Napdensky teaches an apparatus (10) for manufacturing a three-dimensional object (12) (see fig.1a), comprising:
a table (tray 30) on which the three-dimensional object is formable; 
a modeling material (21b) head that ejects an ink for object shaping toward the table; 
a plurality of heads ((21a) and (21d)) capable of being  support material heads that eject an ink for supporting the three-dimensional object toward the table and comprise a first support material head and a second support material head (see fig.1a; [0170] and [0177]); a print-head (21c) capable of being a color ink head that ejects an ink that is colored toward the table(see fig.1a; [0170],[0175], [0177] and [0247]);
curing units (radiation sources (26, 26)) that cure the inks on the table and comprise a first curing unit (26) and a second curing unit (unlabeled second radiation source) (see Fig. 1a [0176]);
a flattening roller unit (i.e. leveling device includes a flattening roller (roller 34)) having a flattening roller (34) that flattens surfaces of the inks on the table (see fig.1a; [0176 -0177]); and a carriage (movable frame 28) mounted with the modeling material head (21b), the support material heads ((21a) and (21d)), the color ink head (21c), the curing units (26), and the flattening roller unit (34) (see fig.1a ;[0105],[0177-0181]).

In the same filed of endeavor, 3D printing, Maekawa teaches a three-dimensional laminating molding (39) comprises one curing unit (33, 34), a molding material head (30), a plurality of color ink heads (31, 32) each ejecting the ink that is colored different from each other and the ink for supporting supports a shape of the three-dimensional object during the manufacture of the three-dimensional object (see Fig.1a below; [0082]).  Napdensky teaches the apparatus capable of dispensing of a number of different colored materials (see [0200]), and a surface (94) of the three dimensional (90) object can be made of modeling material of one color and a pattern (92) can be made of a modeling material of another color (see fig. 9; [0264-0265]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the apparatus as taught by Napdensky with the color ink head comprises a plurality of color ink heads each ejecting the ink that is colored different from each other as taught by Maekawa for the purpose of formation of different colored objects (see [0082]).

    PNG
    media_image1.png
    343
    495
    media_image1.png
    Greyscale


The combination of Napdensky and Maekawa further teaches the ink for supporting supports a shape of the three-dimensional object during the manufacture of the three-dimensional object  (see 
the first curing unit (26), the flattening roller unit (34), the first support material head (21a), the modeling material head (21b), the color ink head (21c), the second support material head (21d), and the second curing unit (26) are arranged and mounted in the carriage (28) in this order from one side to another side in a main scanning direction orthogonal to a vertical direction, and the color ink head is not arranged between the flattening roller unit and the modeling material head (see Fig.1a;[0177-0181] of Napdensky).In addition it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. (Please see MPEP 2144.04 VI C for further details).
Regarding claim 14, the combination of Napdensky and Maekawa further teaches the apparatus, wherein the modeling material head at least includes a head that ejects a white ink or a head that ejects a clear ink (see Fig. 10a; [0170-0171] of Napdensky). 
Regarding claim 21, the combination of Napdensky and Maekawa further teaches the apparatus, further comprising a controller programmed to control the apparatus, wherein the controller (control unit (52)) capable to controls only the first curing unit (26), the flattening roller unit (34), the first support material head (21a) and the modeling material head (21b) to reciprocate above the table in the main scanning direction when the three-dimensional object is not colored (see Fig.1a;[0185],[0190],[0195] and [0218] of Napdensky).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Napdensky (US 2010/0191360 – of record) in view of Maekawa (US 2004/0175451 – of record) as applied to claim 1 above, and further in view of Ohnishi (US 2011/0109693 – of record).
Regarding claim 2,
The combination teaches the apparatus as discussed in claim 1 above.
The combination does not teach the apparatus further comprising an ink mist adsorbing mechanism that adsorbs ink mist generated when the inks are ejected from the modeling material head, the support material heads, and the color ink head, wherein the ink mist adsorbing mechanism is mounted in the carriage.
In the same field of endeavor, printing, Ohnishi teaches an inkjet printer comprises inkjet head (30) mounted on a carriage (22) together with an ink mist suction removal mechanism (50) that effectively removes the ink mist that is generated, ink mist suction removal mechanism (50) includes suction side ducts 51 capable of being a suctioning fan that suctions the ink mist; and a filter (56)disposed at a position on a traveling path of the ink mist suctioned by the suctioning fan (see fig.4; [0027-0029]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the apparatus as taught by the combination with an ink mist adsorbing mechanism that adsorbs ink mist generated when the inks are ejected from the modeling material head, the support material heads, and the color ink head, wherein the ink mist adsorbing mechanism is mounted in the carriage as taught by Ohnishi for the purpose effectively removes the ink mist that is generated (see [0027]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Napdensky (US 2010/0191360 – of record ) in view of Maekawa (US 2004/0175451 – of record) as applied to claim 1 above, and further in view of Dunn (US 2005/0173855 – of record ).
Regarding claim 3,
The combination teaches the apparatus as discussed in claim 1 above.
The combination does not teach the apparatus further comprising a table support that supports the table in a manner that the table is movable upward and downward. 
In the same field of endeavor, 3D manufacturing, Dunn teaches modeling machines (10) which form three-dimensional objects, comprises a table (platform 14), comprising a table support (retainer 42) that supports the table (14) in a manner that the table is movable upward and downward (Z- direction) (see figs.1-2;cand  [0002], [0028-0030]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the apparatus as taught by the combination with a table support that supports the table in a manner that the table is movable upward and downward as taught by Dunn for the purpose supporting the tray and prevent damages of the 3d object.
The combination further teaches a lifting mechanism that moves the table upward and downward relative to the table support (i.e. the tray 30 is moved upward and downward by a moving mechanism as depicted by arrow in fig.1a; [0177] of Napdensky), wherein the table comprises:
 an object-shaping table (a removable substrate 16) having an upper surface on which the three-dimensional object is formable; and an object-shaping table holder (i.e. a horizontal top surface (20) and an adjoining front edge (22) which supports the substrate (16))  that holds the object-shaping table, the object-shaping table holder being supported by the table support so as to move upward and downward, and the object-shaping table is detachably (i.e. the substrate 16 is removable)  attached to the object-shaping table holder (see figs.1-2; [0027-0030] of Dunn). 
Regarding claim 4,
The combination further teaches the apparatus, wherein the object-shaping table (16) has a flat rectangular shape, and the object-shaping table comprises a reinforcing rib (60) formed in a grid-like or honeycomb fashion on a lower surface of the object-shaping table (16) (see figs. 2 and 6; [0032]). 

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napdensky (US 2010/0191360 – of record) in view of and Maekawa (US 2004/0175451 – of record) as applied to claim 1 above, and further in view of Hishida (US 2009/0219342 – of record).
Regarding claim 5,
The combination teaches the apparatus as discussed in claim 1 above.

In the same filed of endeavor, printing, Hishida an ink jet printer (1) comprises a printing unit (60)  mounted on a carriage (63) which is arranged such that the printing unit is movable above a supporting a table (12); and a moving mechanism (59) that capable to move the table toward a front side in a front-rear direction until a position is reached at which the table is located more toward the front side than the carriage, wherein the front-rear direction is a direction orthogonal to the vertical direction and the main scanning direction (see fig.1; [0036-0040]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the apparatus as taught by the combination with a moving mechanism that moves the table toward a front side in a front-rear direction until a position is reached at which the table is located more toward the front side than the carriage as taught by Hishida in order to make the table move in backward-forward direction and performs different printing jobs.
Regarding claim 6,
The combination further teaches the apparatus, wherein the moving mechanism moves (59) the table in the front-rear direction during the manufacture of the three-dimensional object (see fig.1; [0039-0040] Hishida). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napdensky (US 2010/0191360 – of record) in view of Maekawa (US 2004/0175451 – of record) as applied to claim 1 above, and further in view of Dunn (US 2005/0173855 – of record) and Hishida (US 2009/0219342 – of record ).
Regarding claim 7,
The combination teaches the apparatus as discussed in claim 1 above.
The combination does not teach the apparatus further comprising a table support that supports the table in a manner that the table is movable upward and downward. 
In the same field of endeavor, 3D manufacturing, Dunn teaches modeling machines (10) which form three-dimensional objects, comprises a table (platform 14), comprising a table support (retainer 42) that supports the table (14) in a manner that the table is movable upward and downward (Z- direction) (see figs.1-2;cand  [0002], [0028-0030]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the apparatus as taught by the combination with a table support that supports the table in a manner that the table is movable upward and downward as taught by Dunn for the purpose supporting the tray and prevent damages of the 3d object.
The combination further teaches a lifting mechanism that moves the table support upward and downward relative to the table support (i.e. the tray 30 is moved upward and downward by a moving mechanism as depicted by arrow in fig.1a; [0177] of Napdensky)
The combination does not teach the apparatus further comprising a moving mechanism that moves the table support toward a front side in a front-rear direction, wherein the front-rear direction is a direction orthogonal to the vertical direction and the main scanning direction.
In the same filed of endeavor, printing, Hishida an ink jet printer (1) comprises a printing unit (60)  mounted on a carriage (63) which is arranged such that the printing unit  it is movable above a supporting a table (12); and a moving mechanism (59) that capable to move the table toward a front side in a front-rear direction, wherein the front-rear direction is a direction orthogonal to the vertical direction and a main scanning direction (see fig.1; [0036-0040]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the apparatus as taught by the combination with a moving mechanism that moves the table toward a front side in a front-rear direction, wherein the front-rear direction is a direction orthogonal to the vertical direction and the main scanning direction as taught by Hishida in order to make the table move in backward-forward direction and performs different printing jobs.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napdensky (US 2010/0191360 – of record) in view of Maekawa (US 2004/0175451 – of record) as applied to claim 1 above, and further in view of Gothait (US 2006/0111807– of record).
Regarding claim 8,

Napdensky further teaches a controller (control unit 52)  programmed to control the apparatus, during the manufacture of the three-dimensional object (see fig.1a; [0185]);however, the combination does not teach the apparatus further comprising a shape detecting mechanism that detects a shape of the three-dimensional object currently formed. 
In the same filed of endeavor, 3D printing, Gothait teaches 3-D printer for manufacturing three dimensional object comprises a printing head (8),  a positioner (51), a controller (62), an imager sensor such as a camera (95) capable detects a shape of the three-dimensional object currently formed (see fig.1; [0032] and [0061]), wherein during the manufacture of the three-dimensional object, the controller capable to compares the shape of the three-dimensional object currently formed and specified based on a detection result of the shape detecting mechanism to design data of the three-dimensional object, and the controller halts the apparatus when the controller determines that the three-dimensional object is not shaped according to the design data ([0037-0039] and [0061]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the apparatus as taught by the combination with a shape detecting mechanism that detects a shape of the three-dimensional object currently formed , and the controller capable to compares the shape of the three-dimensional object currently formed and specified based on a detection result of the shape detecting mechanism to design data of the three-dimensional object as taught by Gothait in order control the shape of the desired 3d object product.
Regarding claim 9, the combination further teaches the apparatus, wherein the shape detecting mechanism (95) is mounted in the carriage (see fig.1 of Gothait). 
Regarding claim 10,
The combination teaches the apparatus as discussed in claim 1 above.
The combination does not teach the apparatus further comprising a telemeter mountable in the carriage, wherein the telemeter measures a distance in the vertical direction between the telemeter and an upper surface of the table.
In the same filed of endeavor, 3D printing, Gothait teaches 3-D printer for manufacturing three dimensional object comprises a printing head (8), a positioner (51), a controller (62), a table (printing tray Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the apparatus as taught by the combination with the telemeter measures a distance in the vertical direction between the telemeter and an upper surface of the table as taught by Gothait in order control the position of the 3d object on the table.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Napdensky (US 2010/0191360 - of record) in view of Maekawa (US 2004/0175451– of record) and Gothait (US 2006/0111807 – of record) as applied to claim 10 above, and further in view of Hishida (US 2009/0219342 – of record).
Regarding claim 11,
The combination teaches the apparatus according to claim 10 above.
Napdensky further teaches the apparatus further comprising a carriage driving mechanism (the part that move the movable frame 28) that moves the carriage in the main scanning direction (see fig.1a; [0177]).
The combination does not teach the apparatus further comprising a moving mechanism that moves the table support toward a front side in a front-rear direction.
In the same filed of endeavor, printing, Hishida an ink jet printer (1) comprises a printing unit (60) mounted on a carriage (63) which is arranged such that the printing unit it is movable above a supporting a table (12); and a moving mechanism (59) that capable to move the table toward a front side in a front-rear direction (see fig.1; [0036-0040]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the apparatus as taught by the combination with a moving mechanism that moves the table toward a front side in a front-rear direction as taught by Hishida in order to make the table move in backward-forward direction and performs different printing jobs.
The combination further teaches and a lifting mechanism that moves the table upward and downward i.e. the tray 30 is moved upward and downward by a moving mechanism as depicted by arrow 
Regarding claim 12,
The combination teaches the apparatus according to claim 10 above.
Napdensky teaches the apparatus further comprising a carriage driving mechanism (the part that move the movable frame 28) that moves the carriage in the main scanning direction (see fig.1a; [0177]).
The combination does not teach the apparatus further comprising a moving mechanism that moves the table support toward a front side in a front-rear direction.
In the same filed of endeavor, printing, Hishida an ink jet printer (1) comprises a printing unit (60) mounted on a carriage (63) which is arranged such that the printing unit is movable above a supporting a table (12); and a moving mechanism (59) that capable to move the table toward a front side in a front-rear direction (see fig.1; [0036-0040]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the apparatus as taught by the combination with a moving mechanism that moves the table toward a front side in a front-rear direction as taught by Hishida in order to make the table move in backward-forward direction and performs different printing jobs.
The combination further teaches and at least three lifting mechanism that moves the table upward and downward i.e. the tray 30 is moved upward and downward by a moving mechanism as depicted by arrow in fig.1a; [0177] of Napdensky and fig.1 ;[0036] of Hishida), wherein before the three-dimensional object starts to be formed, the carriage driving mechanism moves the carriage (28) in the main scanning direction, the moving mechanism moves the table in the front-rear direction ( see fig.1a and [0177] of . 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napdensky (US 2010/0191360 – of record ) in view of Maekawa (US 2004/0175451 – of record) as applied to claim 1 above, and further in view of Nagai (US 2006/0209140– of record).
Regarding claim 13,
The combination teaches the apparatus as discussed in claim 1 above.
Napdensky further teaches the apparatus further comprising:
 a plurality of ink (38) collecting tanks in which at least the inks removed from the flattening roller (34) are collectible ; however, the combination does not teach an ink level detecting mechanism that detects ink levels in the plurality of ink collecting tanks. In the same field of endeavor, printing, Nagai teaches an ink jet printer (1000 includes ink collection tanks (40), an ink level detecting mechanism (sensor) that detects ink levels in the plurality of ink collecting tanks and a changeover valve (26) to which the plurality of ink collecting tanks are coupled through piping, wherein the changeover valve changes one of ink collecting paths to another ink collecting path based on a detection result of the ink level detecting mechanism so as to have the inks collected in one of the plurality of ink collecting tanks (see figs. 1 and 8; [0087]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the apparatus as taught by the combination with an ink level detecting mechanism that detects ink levels in the plurality of ink collecting tanks and a changeover valve as taught by Nagai in order to control the amount consumed ink during the printing process.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napdensky (US 2010/0191360 – of record) in view of Maekawa (US 2004/0175451 – of record) and Ohnishi (US 2011/0109693 – of record) as applied to claim 2 above, and further in view of Hishida (US 2009/0219342– of record).
  Regarding claim 16,
The combination teaches the apparatus as discussed in claim 2 above.
The combination does not teach the apparatus further comprising a moving mechanism that moves the table toward a front side in a front-rear direction until a position is reached at which the table is located more toward the front side than the carriage.
In the same filed of endeavor, printing, Hishida an ink jet printer (1) comprises a printing unit (60)  mounted on a carriage (63) which is arranged such that the printing unit is movable above a supporting a table (12); and a moving mechanism (59) that capable to move the table toward a front side in a front-rear direction until a position is reached at which the table is located more toward the front side than the carriage, wherein the front-rear direction is a direction orthogonal to the vertical direction and the main scanning direction (see fig.1; [0036-0040]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the apparatus as taught by the combination with a moving mechanism that moves the table toward a front side in a front-rear direction until a position is reached at which the table is located more toward the front side than the carriage as taught by Hishida in order to make the table move in backward-forward direction and performs different printing jobs.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napdensky (US 2010/0191360 – of record ) in view of Maekawa (US 2004/0175451 – of record) and Dunn (US 2005/0173855 – of record) as applied to claims 3 and 4 above, and further in view of Hishida (US 2009/0219342 – of record ).
Regarding claims 17-18,
The combination teaches the apparatus as discussed in claims 3 and 4 above.

In the same filed of endeavor, printing, Hishida an ink jet printer (1) comprises a printing unit (60)  mounted on a carriage (63) which is arranged such that the printing unit is movable above a supporting a table (12); and a moving mechanism (59) that capable to move the table toward a front side in a front-rear direction until a position is reached at which the table is located more toward the front side than the carriage, wherein the front-rear direction is a direction orthogonal to the vertical direction and the main scanning direction (see fig.1; [0036-0040]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the apparatus as taught by the combination with a moving mechanism that moves the table toward a front side in a front-rear direction until a position is reached at which the table is located more toward the front side than the carriage as taught by Hishida in order to make the table move in backward-forward direction and performs different printing jobs.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napdensky (US 2010/0191360 – of record) in view of Maekawa (US 2004/0175451- of record) and Ohnishi (US 2011/0109693 – of record) as applied to claim 2 above, and further in view of Dunn (US 2005/0173855 – of record) and Hishida (US 2009/0219342 – of record).
Regarding claim 19,
The combination teaches the apparatus as discussed in claim 2 above.
The combination does not teach the apparatus further comprising a table support that supports the table in a manner that the table is movable upward and downward. 
In the same field of endeavor, 3D manufacturing, Dunn teaches modeling machines (10) which form three-dimensional objects, comprises a table (platform 14), comprising a table support (retainer 42) that supports the table (14) in a manner that the table is movable upward and downward (Z- direction) (see figs.1-2;cand  [0002], [0028-0030]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the apparatus as taught by the 
The combination further teaches a lifting mechanism that moves the table support upward and downward relative to the table support (i.e. the tray 30 is moved upward and downward by a moving mechanism as depicted by arrow in fig.1a; [0177] of Napdensky)
The combination does not teach the apparatus further comprising a moving mechanism that moves the table support toward a front side in a front-rear direction, wherein the front-rear direction is a direction orthogonal to the vertical direction and the main scanning direction.
In the same filed of endeavor, printing, Hishida an ink jet printer (1) comprises a printing unit (60)  mounted on a carriage (63) which is arranged such that the printing unit  it is movable above a supporting a table (12); and a moving mechanism (59) that capable to move the table toward a front side in a front-rear direction, wherein the front-rear direction is a direction orthogonal to the vertical direction and a main scanning direction (see fig.1; [0036-0040]).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the apparatus as taught by the combination with a moving mechanism that moves the table toward a front side in a front-rear direction, wherein the front-rear direction is a direction orthogonal to the vertical direction and the main scanning direction as taught by Hishida in order to make the table move in backward-forward direction and performs different printing jobs.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Napdensky (US 2010/0191360 – of record) in view of Maekawa (US 2004/0175451 – of record) and Ohnishi (US 2011/0109693 – of record) and Dunn (US 2005/0173855 – of record) as applied to claim 3 above, and further in view of Hishida (US 2009/0219342 – of record).
Regarding claim 20, the combination teaches the apparatus as discussed in claim 3 above.
The combination does not teach the apparatus further comprising a moving mechanism that moves the table support toward a front side in a front-rear direction, wherein the front-rear direction is a direction orthogonal to the vertical direction and the main scanning direction.
In the same filed of endeavor, printing, Hishida an ink jet printer (1) comprises a printing unit (60)  mounted on a carriage (63) which is arranged such that the printing unit  it is movable above a supporting a table (12); and a moving mechanism (59) that capable to move the table toward a front side in a front-rear direction, wherein the front-rear direction is a direction orthogonal to the vertical direction and a main scanning direction (see fig.1; [0036-0040]).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the apparatus as taught by the combination with a moving mechanism that moves the table toward a front side in a front-rear direction, wherein the front-rear direction is a direction orthogonal to the vertical direction and the main scanning direction as taught by Hishida in order to make the table move in backward-forward direction and performs different printing jobs.
Response to Arguments
Applicant's arguments filed 03/26/2021 have been fully considered but they are not persuasive.
 With respect to Applicant arguments that Maekawa fails to teach that “all of the ink for object shaping, the ink that is colored and the ink for supporting are ultraviolet-curable inks”, Examiner respectfully disagrees.
At the outset, Examiner notes that claim 1 directed to an apparatus and the limitation “the ink for object shaping, the ink that is colored and the ink for supporting are ultraviolet-curable inks” are materials worked upon by the apparatus and it is viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).   Furthermore, the combination of Napdensky and Maekawa teaches a structure of a plurality of print heads capable of printing ink for object shaping, the ink that is colored and the ink for supporting (see rejection of claim 1 above).
Secondly Examiner respectfully submits that Maekawa was not relied upon to teach the ink for object shaping and the ink for supporting in the current rejection. Rather Maekawa was used to teach a plurality of print head ejecting ultraviolet-curable colored inks (e.g. silicon resin) (see [0042-0043] and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to Applicant arguments that Napadensky fails to teach “the color ink head is not arranged between the flattening roller unit and the modeling material head”, Examiner respectfully submits that the combination of Napdensky and Maekawa teaches the claimed arrangement (please see the rejection of claim 1 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 







/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743